Citation Nr: 0401191	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-05 085	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. L. Wight, Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 2002 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

The veteran asserts that his present hearing loss disability 
resulted from acoustic trauma during his active military 
service.  In particular, he reported difficulty with ringing 
in his ears and hearing loss after firing a 90 mm recoilless 
rifle without earplugs.  In this regard, service medical 
records show that the veteran complained of ringing in his 
ears and difficulty hearing in June 1964.  He reported these 
problems after firing a 90 mm rifle.  Audiometric testing was 
completed; however, the examiner found that the veteran was 
not giving a true reading.  It was noted that the veteran had 
to carry the 90 mm rifle in the field and wanted to be 
relieved of this duty.  It was also noted that the audiometry 
readings were inconsistent and impossible.  An impression of 
no auditory disease was rendered.

The veteran later served in Vietnam from September 1965 to 
December 1965 as a light weapons infantryman.  He was awarded 
the combat infantryman badge (CIB).  The report of his 
December 1965 separation examination is silent for any 
hearing loss disability.  

Subsequent post service private medical records show that the 
veteran had occupational noise exposure.  An August 2000 
medical record notes that the veteran reported that his 
hearing had decreased in the past 10 years.  He was noted to 
presently have high frequency hearing loss.  

VA has a duty to assist the veteran by providing a medical 
examination when such examination is necessary to make a 
decision on the claim.  The duty to assist requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  In light of the veteran's reported in-
service and post-service noise exposure, the Board is of the 
opinion that a VA examination would be probative in 
ascertaining the etiology or onset of the veteran's claimed 
hearing loss disability.  

Based on the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
the following development:

1.  The veteran should be scheduled for a 
VA audiological examination by an 
appropriate health care provider to 
determine the probable etiology and date 
of onset of his present hearing loss 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
necessary tests should be conducted.  The 
examiner should elicit a detailed history 
from the veteran of the noise to which he 
was exposed during service and thereafter, 
and of the hearing problems he has 
experienced.  The examiner should express 
an opinion as to whether it is at least as 
likely as not that any current hearing 
loss disability is related to the 
veteran's in-service noise exposure.

2.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


